Citation Nr: 0913638	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 until April 
1969, as well as August 1976 to December 1976.  The Veteran 
served in Vietnam and was awarded the Purple Heart.  
Additionally, he had numerous periods of subsequent active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Baltimore, Maryland.  In January 2008 the claims file was 
permanently transferred to the RO in St. Petersburg, Florida, 
upon the Veteran's relocation to that area.  In September 
2008 this matter came before the Board, which remanded the 
case to allow for travel board hearing to be scheduled. 

Additional evidence was received in February 2009, after the 
appeal had been certified to the Board.  Such evidence was 
accompanied by a waiver of Agency of Original Jurisdiction 
(AOJ) consideration.  The veteran provided testimony at a 
February 2009 hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is associated with 
the claims folder.

Upon a thorough review of the entire claims file, the Board 
notes that an October 2004 rating decision deferred a 
decision of service connection, pending an examination and 
review of service treatment records.  The next rating 
decision in April 2005 apparently considered the October 2004 
rating decision a denial, despite its language and though one 
year had not lapsed, indicating to the Veteran that the RO 
would not reopen his bilateral knee claim for his failure to 
submit new and material evidence.  However, the Board finds 
there was no prior final rating decision.  Therefore, the 
April 2005 rating decision is the original determination on 
appeal, obviating the need for new and material evidence 
under 38 C.F.R. § 3.156.

The Board also notes the Veteran has raised several claims 
that appear not to have been processed.  A statement by the 
Veteran received by the RO in March 2006 appears to challenge 
the initial evaluation awarded to the Veteran's back and neck 
disabilities in March 2005.  This statement also refers to 
the Veteran's hip.  Further, the Veteran questioned the 
effective date of the grant of service connection for his 
back and requested the date be adjusted to 1969.  As these 
issues have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

The evidence is at least in equipoise as to the question of 
whether a current bilateral knee disability is causally 
related to active service.   


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a bilateral knee 
disorder was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  



Service connection

At the outset, records associated with the Veteran's reserve 
and National Guard service are unavailable.  Given the 
absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2008).  Active military, 
naval, or air service also includes any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id. Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated while performing ACDUTRA or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves. 38 C.F.R. § 
3.6(c) (2008).  INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis

The Veteran seeks entitlement to service connection for a 
bilateral knee disability.  After a careful review of the 
positive and negative evidence of record, the Board finds 
that when resolving all doubt in the Veteran's favor, the 
requirements for service connection are met.  

There is competent evidence that the Veteran has a current 
diagnosis.  See the December 2005 VA examination.  A December 
2005 x-ray study found mild degenerative joint disease in 
both knees.  

The Veteran has contended that he initially injured his knees 
during his 1966 to 1967 tour of duty in Vietnam.  See 
Veteran's March 2003 statement.  The Veteran described 
hitting his knees while diving to the ground as a result of 
enemy firefights.  Within the Veteran's personnel records is 
a combat history that lists 9 campaigns the Veteran directly 
participated in from July 1966 to May 1967.  This combat 
history and his DD 214 list the award of the Vietnam Service 
Medal with one device, the Vietnam Campaign Medal, as well as 
the Purple Heart, which was approved in December 1967.  

In any case where a Veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Section 1154(b) applies a reduced evidentiary burden which 
can be used to establish the incurrence of an event in 
service; however, competent evidence of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997). 

In addition to his combat experience, the Veteran submitted 
pay documentation that listed payments made for jumps he 
performed between 1974 and 1979.  See Also Veteran's April 
2008 Statement.  The Veteran also submitted some service 
treatment records from his reserve training periods that 
document knee injuries and treatment.  Dated while he was 
attached to the Maryland National Guard, an August 1975 
Statement of Medical Examination noted his complaint of a 
damaged left knee, with swelling below and lateral to the 
left patella.  This documented contained the report the 
Veteran had initially injured his knee while on an active 
duty tour (AT) previously, and then he reinjured his left 
knee while participating in field exercises the previous day.  
The report specified he was injured while on active duty for 
training status (ACDUTRA).  The August 1975 Record of Medical 
Care recorded the complaint that he had damaged his left knee 
while jumping while on exercises during AT.  Now there was 
pain in the right knee as well.  Upon objective examination 
the examiner noted increased heat laterally and posteriorly 
on the left knee and marked crepitus on flexion and 
extension.  The impression was of crepitus secondary to 
damage of capsule left knee.  Another August 1979 treatment 
record noted sustained contusions to both lower extremities 
secondary to an accident.  

The medical documentation resumes in September 2002 when the 
Veteran underwent a private MRI study after a history of knee 
pain.  This study found no Baker's Cyst; though by a private 
March 2003 x-ray study, mild degenerative changes in the 
patellofemoral compartment was noted.  The Veteran also 
submitted two private physicians' opinions, a March 2004 
statement by Dr. H. and an August 2006 statement by Dr. F.  
Both statements give an opinion as to etiology for the 
Veteran's knee pain and attributed his current disability to 
his military service.    

Again, this combat Veteran's assertions as to in-service 
bilateral knee injuries are accepted as fact, as they are not 
here rebutted by clear and unmistakable evidence to the 
contrary.  Moreover, although there is no complaint regarding 
either knee in the Veteran's active duty service treatment 
records, treatment during subsequent ACDUTRA periods shows 
injury and references past trauma from service.  
Additionally, the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Here, his bilateral knee 
symptomatology is capable of lay observation.  Thus, he is 
competent to report a continuity of bilateral knee symptoms.  
Moreover, his statements, including those made at his 
February 2009 hearing, are found to be consistent and 
credible, lending support to his claim.  Indeed, it is again 
noted that he participated in at least 9 individually named 
campaigns while in Vietnam, several before he was awarded the 
Purple Heart, and several after the award, and that his 
duties included parachute jumps.  Given all this, and in 
light of the favorable opinions of record, a grant of service 
connection is warranted.

The Board does acknowledge a negative opinion made by a VA 
examiner in December 2005.  Nevertheless, the evidence is 
found to be at least in equipoise, triggering application of 
the benefit of the doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral degenerative joint disease, 
claimed as a bilateral knee disability is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


